*68
ORDER

PER CURIAM
Jody Goldsberry (“Movant”) appeals from the motion court’s denial of his Rule 24.035 motion for post-conviction relief without an evidentiary hearing. Movant pled guilty to driving while intoxicated as a chronic offender, pursuant to Section 577.010, RSMo (Cum Supp. 2010) and Section 577.023, RSMo (Cum Supp. 2012). Movant was sentenced to five years in prison. We affirm. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).